Title: To Thomas Jefferson from Jean Baptiste Pecquet, 9 December 1785
From: Pecquet, Jean Baptiste
To: Jefferson, Thomas


Lisbon, 9 Dec. 1785. He was introduced to TJ by Benjamin Franklin and is grateful to them both for the recompense he received from the U.S. for his services to American citizens during the war. He would be even more indebted if they would recommend him to Congress for the post of United States agent in Lisbon, which post he would discharge with “Le Zèle le plus ardent, la fidelité la plus inviolable et la réunion de tous mes efforts.”
